Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				DETAILED ACTION
1.	This is in response to RCE filed on 08/11/2020 in which claim 2-21 are presented for 	examination.

				(3) Status of Claims
2.	Claims 2-21 are pending, of which claims 2 and 12 are in independent form

				Response to Arguments
3.	Applicant's arguments filed on 07/27/2020 has been fully considered but 
they are not persuasive.  Applicant’s amendment to the independent claim significantly changes 		

the scope of the invention as a whole.  

	On page 8 of the argument, in regards to the independent claims, the Applicant stated that the 

cited reference does not teach “determining, by using a motion sensor, while a computing device 	

is secured, that the computing device has been picked up”.

	Examiner respectfully disagrees.  Claims require using of a motion sensor.  Kim’s reference 

discloses pressure detecting unit which includes pressure detecting sensor as the user holding 

the phone in his or her hand and exerting pressure involve motion of a finger on a specific 

area(Para[0042] [0079-0080]).  Therefore, Kim’s teaching of detecting pressure by pressure detecting 

unit teaches the newly added claimed limitation since claims do not require any  particular type of 

motion sensor.  

	While the amendments as presented do not present allowable subject matter, in the interest of 

compact prosecution, examiner feels that a further interview may help to expedite prosecution of 

the application.  Examiner is available for an interview at Applicant's convenience at the number 

below should Applicant wish to discuss the case further.
 



				Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	4.	Claims 2, 4-5, 11-15 and 21 are rejected under 35 U.S.C 103(a) as being unpatentable over Yun (US PG Pub 2012/0084691 A1) filed on February 16, 2011 in view of Kim et al. (US PG Pub 2011/0102345) published on October 28, 2010in further view of Tsubaki et al. (US PG Pub 2010/0245042) published on September 30, 2010

Claim 1 (cancelled)

	As per claim 2 and 12, Yun teaches:  A computer-implemented method, comprising: 
displaying , while the computing device is secured, a notification of an upcoming event(fig 9 shows upcoming event on a touch screen, as taught by Yun) and in response to authenticating the user, displaying additional calendar information related to the upcoming event(fig 12, 13A-B, 14A-B Para[99-102] displays additional event information after user end the lock screen secured by password, as taught by Yun).  
	Yun does not explicitly teach determining, by using a motion sensor, while a computing device is secured, that the computing device has been picked up; displaying, based at least on the determination that the computing device has been picked up, a first screen of a computing device, the first screen 	including a lock screen that corresponds to the computing device being secured;
receiving biometric information representing a user, the biometric information based at least on image data; authenticating the user, based at least on the biometric information;
	On the other hand, Kim teaches determining, by using a motion sensor, while a computing device is secured, that the computing device has been picked up(fig 5A-B Para[0042][0079-0080] discloses user holding the Mobile device in the user’s palm while the device is in lock state corresponding to sensor detecting pressure on the sensor, position on the both side of the device,  from the finger and proximity sensor as the user holding the device in his or her hand.  It is inherent that user has picked up the device in order to hold the device in the hand, as taught by Kim); 
	displaying, based at least on the determination that the computing device has been picked up, a first screen of a computing device, the first screen including a lock screen that corresponds to the computing device being secured(fig 5A-B Para[0079-0080] discloses user holding the Mobile device in the user’s palm while the device is in lock state, as taught by Kim); 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to 
modify Yun invention in view of Kim because doing so would result in better security of the user’s 

information by keeping the device locked while the device being picked up.

	The combination of Yun and Kim does not explicitly teach receiving biometric information 

representing a user, the biometric information based at least on 	image data; authenticating the user, 

based at least on the biometric information;
	
	On the other hand, Tsubaki teaches receiving biometric information representing a user, the biometric information based at least on image data(fig 3 Para[0027] discloses face authentication device 22 performs biometric authentication of a face image of a person photographed by the camera, as taught by Tsubaki); authenticating the user, based at least 	on the biometric information(Para[0027] fig 3 disclose biometric authentication, as by 	Tsubaki);
It would have been obvious to one of ordinary skill in the art at the time of the invention to 

modify Yun and Kim invention in view of Tsubaki because doing so would result in a user of an 

apparatus can be verified in a reliable manner to prevent fraudulent use of the apparatus(Para[0002]).


	As per claim 3, the combination of Yun, Kim and Tsubaki teaches displaying the additional calendar information on a home screen(fig 14A-B, as taught by Yun).

	As per claim 4 and 14, the combination of Yun and Tsubaki teaches further comprising: displaying a marker representing the current time in conjunction with the additional calendar information (fig 6B displays current time, as taught by Yun).
	
	As per claim 5 and 15, the combination of Yun and Tsubaki teaches further comprising: 

displaying an icon representing a calendar widget related to the additional  calendar 

information  (fig 9-10 displays calendar widget e.g. 6a, as taught by Yun).

	
Claim 6 and 16 (cancelled)


	As per claim 11 and 21, the combination of Yun, Kim and Tsubaki teaches , further comprising: generating the notification of the upcoming event in advance of the , event (fig 	6B shows displaying advance alert (e.g. 2 today schedule), as taught by Yun) and being one of an audio notification or a tactile notification(Para[0052] alert can be delivered to the user by vibration or audio signal, as taught by Yun).

	As per claim 13, the combination of Yun, Kim and Tsubaki teaches wherein the 	instructions when executed further enable the computing device to: display the additional calendar information on a home screen by the touch screen display element(fig 14A-B, as taught by Yun).


	4.	Claims 7-10, 17 and 19-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Yun (US PG Pub 2012/0084691 A1) filed on February 16, 2011 in view of in view of Kim et al. (US PG Pub 2011/0102345) published on October 28, 2010 in view of Tsubaki et al. (US PG Pub 2010/0245042) published on September 30, 2010 in further view of Lemay et al. (US PG Pub 2008/0165151) published on July 10, 2008.

	As per claim 7, the combination of Yun, Kim and Tsubaki does not teach further 	comprising: receiving a swipe input; and scrolling the additional  calendar information.
additional calendar information (fig 5A-H Para[0141][0147] user can make vertically up and down swipe gesture to scroll the calendar event, as taught by Lemay).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to 
modify Yun, Kim and Tsubaki invention in view of Lemay because doing so would result in easily 

allowing a user to add calendar entries to a desired day.


	As per claim 8, the combination of Yun, Kim, Lemay and Tsubaki teaches further comprising: displaying a home screen(fig 14A-B displays home screen, as taught by Yun);  Page 3 of 12 
	72116652.2Appl. No. 15/651,561receiving a swipe input oriented in a vertical direction; and scrolling the home  screen (fig 5A and 5H Para[0141][0147][0165] user can make vertically up and down swipe gesture to scroll(e.g. 4960 the calendar event.  It is obvious to one ordinary skill in the art that user can scroll to content displayed in other screen, as taught by Lemay). 
	
	As per claim 9, the combination of Yun, Kim, Tsubaki and Lemay teaches further comprising: scrolling a plurality of future calendar events based at least on the swipe input(fig 5A Para[0141][0147] user can make vertically up and down swipe gesture to scroll the 	calendar event, as taught by Lemay).

	As per claim 10, the combination of Yun, Kim, Tsubaki and Lemay teaches displaying a 	plurality of future calendar events in time order (fig 5A shows calendar event corresponding to the time, as taught by Lemay).

	As per claim 17, the combination of Yun, Kim, Tsubaki and Lemay teaches wherein the instructions when executed further enable the computing device to: display a home screen(fig 12-14 displays multiple lock screen, as taught by Yun); and 
(fig 5A Para[0141][0147] user can make vertically swipe gesture in different direction(up and down )to scroll the calendar event, as taught by Lemay); and
Scroll the home screen(fig 5A and 5H Para[0141][0147][0165] user can make vertically up and down swipe gesture to scroll(e.g. 4960 the calendar event.  It is obvious to one ordinary skill in the art that user can scroll to content displayed in other screen, as taught by Lemay).
	
Claim 18 (Cancelled)

	As per claim 19, the combination of Yun, Kim, Tsubaki and Lemay teaches scroll a plurality of future calendar events based at least on the swipe input(fig 5A Para[0141][0147] user can make vertically up and down swipe gesture to scroll the calendar event, as taught by Lemay).
	
	As per claim 20, the combination of Yun, Kim, Tsubaki and Lemay teaches display a plurality of future calendar events in time order (fig 5A shows calendar event corresponding to the time, as taught by Lemay).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Monday, March 15, 2021